DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020. However, Applicant provided no argument as to why the restriction requirement has been traversed. Therefore election is considered made without traverse in the reply filed on 12/23/2020. 	As there are no grounds of traversal, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With respect to claim 5, the recitation of “a major component by weight” renders the claim as indefinite. It is unclear as to how much of the weight must be gold in order to constitute “a major component.” For the sake of prosecution, any amount of gold that is not trace amounts is considered “a major component.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) 
	With respect to claim 1, Takaku discloses a method of sensing a target gas in an environment, the method comprising: measuring a response of a thin-film transistor gas sensor in the environment (see ¶[0134]), wherein the thin-film transistor gas sensor 
	With respect to claim 2, Takaku wherein the thin-film transistor gas sensor is a bottom-gate thin film transistor gas sensor (See Figure 1).
	With respect to claim 4, Takaku discloses wherein the gate electrode comprises elemental gold (see ¶[0172])
	With respect to claim 5, Takaku discloses wherein the elemental gold is a major component by weight of the gate electrode (see ¶[0172] and ¶[0187]; gold creates the electrodes).
	With respect to claim 7, Takaku discloses wherein the dielectric layer comprises an organic material (See ¶[0126])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Swager et al. (U.S. Publication No. 2015/0247832 A1; hereinafter Swager)
With respect to claim 3, Takaku fails to disclose wherein the target gas is 1-methylcyclopropene.	In the same field of endeavor, Swager teaches wherein the target gas is 1-methylcyclopropene (see ¶[0036]).
	The utilization of the conductive structures of Takaku can result in increased selectivity to 1-methylcyclopropene by this platform, as disclosed in Swager (See Swager ¶[0034-0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Inagaki et al. (U.S. Publication No. 2018/0248131 A1; hereinafter Inagaki)
	With respect to claim 6, Takaku fails to explicitly disclose wherein the gate electrode consists of elemental gold (see ¶[0172] a chromium/gold electrode is disclosed).
	In the same field of endeavor, Inagaki teaches a gate electrode consisting of elemental gold (See ¶[01547]).	The utilization of exclusively elemental gold as taught by Inagaki is a functionally equivalent conductive structure to that of Takaku (See ¶[0154]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Bonne et al. (U.S. Publication No. 2006/0174683 A1; hereinafter Bonne)
	With respect to claim 8, Takaku discloses wherein the thin film transistor gas sensor is comprised in a gas sensor system (see ¶[0134]) but fails to disclose a reference thin film transistor.	In the same field of endeavor, Bonne teaches a reference thin film transistor (see Figure 5-6; FET).	The implementation of a second FET to compare the gas sensor TFT to would allow for self-calibration and allow for self-checking of the device (See ¶[0040-0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Takaku and Boone discloses wherein the reference thin film transistor comprises a gate electrode having a work function that does not change upon exposure to the target gas (See Bonne ¶[0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondavalli et al. (U.S. Publication No. 2008/0210987 A1) discloses a gas sensor thin film transistor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818